PER CURIAM.
This is an appeal of final worker’s compensation order denying compensation. The JCC determined that Claimant failed to provide timely notice of his injury and that Claimant did not meet the exceptions to the timely notice requirement in section 440.185(1), Florida Statutes (2000). However, having reviewed the undisputed facts in this case, we hold that these facts do fall within the exceptional circumstances exception in section 440.185(l)(d). Accordingly, we reverse the order denying compensation and remand for further proceedings.
REVERSED and REMANDED for further proceedings.
BOOTH, PADOVANO and BROWNING, JJ., concur.